Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Request for Continued Examination of 04/23/2021, Applicant amended claims 1, 2, 4 and 5, cancelled claim 3 and added new claim 6. The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 5 and 6 comprising, inter alia, an elongated insertion section having a rotate-driven self-propelling mechanism; a motor configured to transmit a driving force to the self-propelling mechanism; and a controller comprising hardware, the controller being configured to receive a detected drive current value driving the motor and when the drive current value is at or above the switching value, controlling by the control apparatus the motor by switching to a torque control method, which controls a motor voltage of the motor so that a torque of the motor falls below a torque limit value by maintaining the drive current value at a maximum targeted value, which is above the switching value and below the torque limit value, in combination with the other limitations of the claims. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795         

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795